DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/6/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/6/21 is withdrawn.  Claims 9-11, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The restriction requirement between inventions of group I and II is moot as the claims (14, 15) directed to the non-elected group have been canceled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Langton on 7/11/22.

The application has been amended as follows: 

In the Claims:
1. (Currently Amended) A capacitive humidity sensor comprising: 
	a first electrode; 
	a second electrode; 
	a humidity sensitive dielectric material arranged between the first and the second electrodes to form a humidity sensitive capacitor, the humidity sensitive dielectric material having a permittivity that depends on an amount of humidity absorbed from an environmental medium; and 
	a dielectric-electrode interfacing material arranged between the humidity sensitive dielectric material and at least one of the first and second electrodes, the dielectric-electrode interfacing material being permeable to the humidity and configured to absorb thermally-induced dilatation of the at least one of the first and second electrodes [[for]] thereby reducing the mechanical stress applied on the humidity sensitive dielectric material.
	9. (Currently Amended) The humidity sensor according to claim 8, wherein the humidity sensor is integrated in a semiconductor circuit substrate, the second electrode is arranged directly on the semiconductor circuit substrate, and the first electrode is connected to a patch in the semiconductor circuit substrate through a via that passes across the dielectric- electrode interfacing material and the humidity-sensitive dielectric material.

	10. (Currently Amended) The humidity sensor according to claim 8, wherein at least one of the first electrode, the dielectric-electrode interfacing material, and the humidity-sensitive dielectric material have a perforated structure comprising one or more perforations to facilitate absorption and/or adsorption of the humidity by the humidity-sensitive dielectric material.

	11. (Currently Amended) The humidity sensor according to claim 1, wherein the first electrode comprises one or more first electrode islands electrically connected to each other to act as a single electrode, the second electrode is provided as one or more second electrode islands electrically connected to each other to act as a single electrode, the first electrode islands being intercalated with the second electrode islands to form an interdigitated electrode structure, the humidity-sensitive dielectric material lying in-between adjacent electrode islands, and the dielectric- electrode interfacing material being formed between the humidity-sensitive dielectric material and each electrode island.

	12. (Currently Amended) A capacitive humidity sensor comprising: 
	a first electrode; 
	a second electrode, wherein at least one of the first and second electrodes have a porous structure configured to enable passage of humidity therethrough from an environmental medium; 
	a humidity sensitive gas sensitive dielectric material arranged between the first and the second electrodes to receive the humidity and form a humidity gas sensitive capacitor; and 
	a dielectric-electrode interfacing material arranged between the humidity sensitive gas sensitive dielectric material and one of the first and second electrodes; 
	wherein the humidity sensitive gas sensitive dielectric material is a sulfone-based polymer material, wherein and the dielectric-electrode interfacing material is a polyimide material or any polymer material has having a glass temperature higher than the glass temperature of the humidity sensitive gas sensitive dielectric material and absorbs thermally-induced dilatation of the first or second electrode [[for]] thereby reducing the mechanical stress applied on the humidity sensitive dielectric material, and wherein the dielectric-electrode interfacing material is permeable to the humidity being passed between one of the first or second electrodes and the humidity sensitive dielectric material .

	20. (Canceled)

	21. (Canceled)

	22. (Canceled)


Allowable Subject Matter
Claims 1-13, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Gryska et al. (US8835180 herein after “Gryska”), Langenbacher (US20090134026 herein after “Langenbacher”), Hamamoto (US7032448 herein after “Hamamoto”) Narendrnath et al. (US6490144 herein after “Narendrnath”).
	Gryska and Langenbacher teach capacitive sensors which are separated by a target-substance-sensitive dielectric.  Hamamoto teaches a capacitive humidity sensor including electrodes separated by a moisture-sensitive dielectric.  Each invention uses a target-sensitive dielectric to separate the electrodes and thereby form a capacitor which changes based on exposure and absorption of the target substance.  Gryska and Langenbacher fail to teach detection of moisture/humidity.  Gryska, Langenbacher, and Hamamoto do not teach, suggest, or make obvious any intervening/interfacing material configured to absorb thermally induced dilatation.  Narendrnath teaches a compliant member 300 between a dielectric 60 and a metal base 130 and it absorbs thermal stresses between a dielectric 60 and base 130.  Narendrnath fails to teach that the compliant member is permeable to any target substance.  The compliant member 300 rather provides a seal which prevents heat transfer gas from leaking outside of the conduit (col. 14, lines 24-27). 
	Therefore, whether considered alone or in combination, the prior art fails to teach, suggest, or make obvious the invention of independent claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/12/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861